Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The Amendment filed on 03/09/2021 has been entered. Claims 1, 2, 4, 6, 7, 10, 11, 12, 14, 16, and 18 have been amended. Claims 1-18 remain pending in the application. Objection to the title is withdrawn. Rejections of claims 7-12 under 35 U.S.C. 112(a) (pre-AIA  35 U.S.C. 112, first paragraph) are withdrawn. Rejections of claims 12 and 18 under 35 U.S.C. 112(b) (pre-AIA  35 U. S. C. 112, second paragraph) are withdrawn.

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a) because the drawings must show every feature of the invention specified in the claims. Figs. 1 and 3 should show the “array substrate base”, or the feature(s) should be canceled from the amended claim 1.  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d)  are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
5.	Claims 1-3, 6-8, 10, 13-15 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (US 20170372113 A1).
	Regarding claim 1, Zhang (e.g., Figs. 9, 12a, 19-20 and 30; Fig. 30 is essentially same as Fig. 12a, Fig. 30 is reproduced below for reference) discloses a display array substrate, comprising: 

    PNG
    media_image1.png
    354
    1052
    media_image1.png
    Greyscale

Annotated version of Zhang’s Fig. 30
an array substrate base (substrate 10); 
an electroluminescent diode array substrate (OLED array substrate) above the array substrate base (substrate 10), the electroluminescent diode array substrate (OLED array substrate) comprising: 
an anode layer (anode layer 313); 
a cathode layer (cathode layer 314); 
an electroluminescent EL layer (light emitting layer 311) between the anode layer (anode layer 313) and the cathode layer (cathode layer 314); and 
a pixel compensation circuit layer (OLED pixel circuit layer A) on a side of the electroluminescent diode array substrate (OLED array substrate) facing the array substrate base (substrate 10), wherein the cathode layer (cathode layer 314) is on a side of the electroluminescent diode array substrate (OLED array substrate) facing away from the array substrate base (substrate 10), and 
a plurality of photosensitive signal collectors (photo sensing circuits 211) each configured to receive an optical signal reflected by valleys and ridges of a finger of a user (ridge 41 and valley 42 as shown in Fig. 1) and emitted by the electroluminescent EL (light emitting layer 311 of OLED 12), and each configured to convert the optical signal into an electrical signal to be output (e.g., Fig. 9a and [0164]), 
wherein plurality of photosensitive signal collectors (photo sensing circuits 211) are between and adjacent with the pixel compensation circuit layer (OLED pixel circuit layer A) and the anode layer (anode layer 313) of the electroluminescent diode array substrate (OLED array substrate).

Regarding claim 2, Zhang (e.g., Figs. 9, 12a, 19-20 and 30) discloses the array substrate according to claim 1, wherein each photosensitive signal collector (photo sensing circuit 211) comprises: 
a photoelectric sensor unit (Fig. 9; photo diode D); and 
a switch unit (Fig. 9; switch T), 
wherein the photoelectric sensor unit (photo diode D) is configured to receive the optical signal reflected by the valleys and the ridges of the finger (ridge 41 and valley 42 as shown in Fig. 1) and emitted by thePage 5 electroluminescent EL layer (light emitting layer 311 of OLED 120), convert the optical signal into the electrical signal (e.g., Fig. 9a), and output the electrical signal upon receiving a control signal (control signal from switch control line G) from the switch unit (switch T), 
wherein the switch unit (switch T) is configured to send the control signal (control signal from switch control line G) to the photoelectric sensor unit (photo sensing circuit 211), and 
wherein the control signal (control signal from switch control line G) triggers the photoelectric sensor unit (photodiode D) to output the electrical signal (e.g., Fig. 9a).

Regarding claim 3, Zhang (e.g., Figs. 9, 12a, 19-20 and 30) discloses the array substrate according to claim 1, wherein the photoelectric sensor unit (Fig. 9b; photodiode D) is above the switch unit (Fig. 9b; switch T).

Regarding claim 6, Zhang (e.g., Figs. 9, 12a, 19-20 and 30) discloses the array substrate according to claim 1, wherein the plurality of photosensitive signal collectors (photo sensing circuits 211) comprising the photosensitive signal collector (photo sensing circuit 211) distributed in an array in the array substrate (e.g., Figs. 10-23 and 30-33).

Regarding claim 7, Zhang (e.g., Figs. 9, 12a, 19-20 and 30; Fig. 30 is essentially same as Fig. 12a, Fig. 30 is reproduced for reference) discloses a method for manufacturing a display array substrate, comprising: 
forming a pixel compensation circuit layer (OLED pixel circuit layer A) on an array substrate base (substrate 10); 
forming a structure layer (photo sensing circuit layer) comprising a plurality of photosensitive signal collectors (photo sensing circuits 211) in an upper layer of the pixel compensation circuit layer (OLED pixel circuit layer A), each photosensitive signal collector (photo sensing circuit 211) configured to receive an optical signal reflected by valleys and ridges of a finger of a user (ridge 41 and valley 42 as shown in Fig. 1) and emitted by an electroluminescent EL layer (light emitting layer 311 of OLED 12), and (e.g., Fig. 9a and [0164]); 
forming an anode layer (anode layer 313) above the structure layer (photo sensing circuit layer comprising photo sensing circuits 211); 
forming an electroluminescent EL layer (light emitting layer 311) above the anode layer (anode layer 313); and 
forming a cathode layer (cathode layer 314) above the electroluminescent EL layer (light emitting layer 311),
wherein the plurality of photosensitive signal collectors (photo sensing circuit 211) are between and adjacent with the pixel compensation circuit layer (OLED pixel circuit layer A) and the anode layer (anode layer 313) of the display array substrate.

Regarding claim 8, Zhang (e.g., Figs. 9, 12a, 19-20 and 30) discloses the method according to claim 7, wherein each photosensitive signal collector (photo sensing circuit 211) comprises: 
a photoelectric sensor unit (Fig. 9; photo diode D); and 
a switch unit (Fig. 9; switch T), 
wherein the photoelectric sensor unit (photo sensing circuit 211) is configured to receive an optical signal In re: XU et al.reflected by the valleys and the ridges of the finger (ridge 41 and valley 42 as shown in Fig. 1) and emitted by the electroluminescent EL layer (light emitting layer 311 of OLED 120), convert the optical signal into the electrical signal (e.g., Fig. 9a), and output the electrical signal upon receiving a control signal (control signal from switch control line G) from the switch unit (switch T); and 
(switch T) is configured to send the control signal (control signal from switch control line G) to the photoelectric sensor unit (photo sensing circuit 211), 
wherein the control signal (control signal from switch control line G) triggers the photoelectric sensor unit (photo sensing circuit 211) to output the electrical signal (e.g., Fig. 9a).

Regarding claim 10, Zhang (e.g., Figs. 9, 12a, 19-20 and 30) discloses the method according to claim 8, wherein forming the structure layer (photo sensing circuit layer comprising photo sensing circuits 211) in the upper layer of the pixel compensation circuit layer (OLED pixel circuit layer A) comprises: forming a first structure layer (e.g., Fig. 9b; lower structure layer of layer structure 21) comprising the switch unit (e.g., Fig. 9b; switch T) in the upper layer of the pixel compensation circuit layer (Fig. 30 or 12a; OLED pixel circuit layer A); and forming a second structure layer (e.g., Fig. 9b; upper structure layer of layer structure 21) comprising the photoelectric sensor unit (e.g., Fig. 9b; photo sensor D) in an In re: XU et al.upper layer of the first structure layer (e.g., Fig. 9b).

Regarding claim 13, Zhang (e.g., Figs. 9, 12a, 19-20 and 30) discloses a display (OLED display) comprising the display array substrate according to claim 1.

Regarding claim 14, Zhang (e.g., Figs. 9, 12a, 19-20 and 30) discloses the display according to claim 13, wherein each photosensitive signal collector (photo sensing circuit 211) comprises: 
(Fig. 9; photo diode D); and 
a switch unit (Fig. 9; switch T); 
wherein the photoelectric sensor unit (photo diode D) is configured to receive the optical signal reflected by valleys and ridges of the finger (ridge 41 and valley 42 as shown in Fig. 1) and emitted by the electroluminescent EL layer (light emitting layer 311 of OLED 120), convert the optical signal into an electrical signal (e.g., Fig. 9a), and output the electrical signal upon receiving a control signal (control signal from switch control line G) from the switch unit (switch T); and 
wherein the switch unit (switch T) is configured to send the control signal (control signal from switch control line G) to the photoelectric sensor unit (photo sensing circuit 211), and 
wherein the control signal (control signal from switch control line G) triggers the photoelectric sensor unit (photo diode D) to output the electrical signal (e.g., Fig. 9a).

Regarding claim 15, Zhang (e.g., Figs. 9, 12a, 19-20 and 30) discloses the display according to claim 14, wherein the photoelectric sensor unit (Fig. 9b; photodiode D) is above the switch unit (Fig. 9b; switch T).

Regarding claim 18, Zhang (e.g., Figs. 9, 12a, 19-20 and 30) discloses the display according to claim 13, wherein the plurality of photosensitive signal collectors are distributed in an array in the array substrate (e.g., Figs. 10-23 and 30-33).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
7.	Claims 4-5 and 16-17 are rejected under 35 U.S.C. 103 as unpatentable over Zhang (US 20170372113 A1) in view of Cho (US 20110037729 A1) and further in view of Park (US 20110272689 A1).
Regarding claim 4, Zhang (e.g., Figs. 9, 12a, 19-20 and 30) discloses the array substrate according to claim 3, the pixel compensation circuit layer comprises a thin film transistor, and wherein the switch unit comprises a thin film transistor, but Zhang does not disclose the thin film transistor of the pixel compensation circuit is a low temperature poly-silicon thin film transistor and the thin film transistor of the switch unit is an oxide thin film transistor. However, Cho (Figs. 9 and 2-6) discloses an array substrate similar to that disclosed by Zhang, comprising an OLED and a photo sensor, wherein, the pixel compensation circuit (Figs. 9; OLED driving circuit) comprises a low temperature poly-silicon thin film transistor ([0020]; low temperature poly-silicon (LTPS) thin film transistor). Zhang and Cho do not disclose thin film transistor of the switch unit is an oxide thin film transistor. However, Park (Figs. 3-7) discloses a photo sensing circuit, wherein thin film transistor (thin film transistor 13) of the switch unit is an oxide thin film ([0051] and [0054]; oxide thin film transistor 13). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to the teaching from Cho and Park to the thin film transistors of Zhang. It is well known that the LTPS TFT has a high mobility and the Oxide TFT has a low leakage current, the combination/motivation would provide an OLED display device integrated with a fingerprint photo sensor that is capable of a high speed operation, a high power efficiency, and a higher aperture ratio.

Regarding claim 5, Zhang in view of Cho and further in view of Park discloses the array substrate according to claim 4, Zhang (e.g., Figs. 9, 12a, 19-20 and 30) discloses wherein, the photoelectric sensor unit comprises a photodiode (Figs. 9; photodiode D) comprising: 
a first electrode (electrode D2); 
a photosensitive material layer (photosensitive material layer between electrodes D1 and D2); and 
a second electrode (electrode D1), 
wherein the first electrode (electrode D2) is connected to a source (source Ts) of the thin film transistor (transistor T), and 
wherein a gate of the thin film transistor (transistor T) is connected to a control signal line (control signal line G), 
wherein control signal on the control signal line (control signal from control signal line G) is configured to control turn-off or turn-on of the thin film transistor (transistor T), 
(drain Td) of the thin film transistor (transistor T) is connected to a data reading signal line (data reading signal line Data) configured to receive a current signal output by the photoelectric sensor unit (Fig. 9).
Zhang does not disclose wherein the second electrode is connected with a power supply and the thin film transistor of the switch unit is an oxide thin film transistor. However, Cho (Figs. 9) and Park (Fig. 3) discloses photo sensing circuits wherein the second electrode is connected with a power supply providing a constant voltage. Park (Figs. 3-7) also discloses the thin film transistor of the switch unit is an oxide thin film transistor ([0051] and [0054]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to the teaching from Cho and Park to the photo sensing circuits of Zhang. The combination/motivation would provide an OLED display device integrated with a fingerprint photo sensor that is capable of a high speed operation, a high power efficiency, and a higher aperture ratio.

Regarding claim 16, Zhang (e.g., Figs. 9, 12a, 19-20 and 30) discloses the display according to claim 14, the pixel compensation circuit layer comprises a thin film transistor, and wherein the switch unit comprises a thin film transistor, but Zhang does not disclose the thin film transistor of the pixel compensation circuit is a low temperature poly-silicon thin film transistor and the thin film transistor of the switch unit is an oxide thin film transistor. However, Cho (Figs. 9 and 2-6) discloses an array substrate similar to that disclosed by Zhang, comprising an OLED and a photo sensor, wherein, the pixel compensation circuit (Figs. 9; OLED driving circuit) comprises a low temperature poly-silicon thin film transistor ([0020]; low temperature poly-silicon (LTPS) thin film transistor). Zhang and Cho do not disclose thin film transistor of the switch unit is an oxide thin film transistor. However, Park (Figs. 3-7) discloses a photo sensing circuit, wherein thin film transistor (thin film transistor 13) of the switch unit is an oxide thin film transistor ([0051] and [0054]; oxide thin film transistor 13). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to the teaching from Cho and Park to the thin film transistors of Zhang. It is well known that the LTPS TFT has a high mobility and the Oxide TFT has a low leakage current, the combination/motivation would provide an OLED display device integrated with a fingerprint photo sensor that is capable of a high speed operation, a high power efficiency, and a higher aperture ratio.

Regarding claim 17, Zhang (e.g., Figs. 9, 12a, 19-20 and 30) discloses the display according to claim 16, wherein, the photoelectric sensor unit comprises a photodiode (Figs. 9; photodiode D) comprising: 
a first electrode (electrode D2); 
a photosensitive material layer (photosensitive material layer between electrodes D1 and D2); and 
a second electrode (electrode D1), 
wherein the first electrode (electrode D2) is connected to a source (source Ts) of the thin film transistor (transistor T), and 
wherein a gate of the thin film transistor (transistor T) is connected to a control signal line (control signal line G), 
(control signal from control signal line G) is configured to control turn-off or turn-on of the thin film transistor (transistor T), 
wherein a drain (drain Td) of the thin film transistor (transistor T) is connected to a data reading signal line (data reading signal line Data) used for receiving a current signal output by the photoelectric sensor unit (Fig. 9).
Zhang does not disclose wherein the second electrode is connected with a power supply and the thin film transistor of the switch unit is an oxide thin film transistor. However, Cho (Figs. 9) and Park (Fig. 3) discloses photo sensing circuits wherein the second electrode is connected with a power supply providing a constant voltage. Park (Figs. 3-7) also discloses the thin film transistor of the switch unit is an oxide thin film transistor ([0051] and [0054]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to the teaching from Cho and Park to the photo sensing circuits of Zhang. The combination/motivation would provide an OLED display device integrated with a fingerprint photo sensor that is capable of a high speed operation, a high power efficiency, and a higher aperture ratio.

8.	Claim 9 is rejected under 35 U.S.C. 103 as unpatentable over Zhang (US 20170372113 A1) in view of Cho (US 20110037729 A1).
Regarding claim 9, Zhang discloses the method according to claim 7, Zhang (e.g., 12a, 20 and 30) discloses wherein the forming the pixel compensation circuit layer (OLED pixel circuit layer 133-2) on the array substrate base (substrate 10) comprises: 
(thin film transistor 121a) on the array substrate base (substrate 10) by performing operations comprising: 
forming a active layer (active layer 1213) on the array substrate base (substrate 10); 
forming a first gate insulator (gate insulator layer 1212) covering the active layer (active layer 1213); 
forming a first gate (gate 1211) on the first gate insulator (gate insulator layer 1212); 
forming an inter layer dielectric (insulation layer 1216) covering the first gate (gate 1211); 
forming a first source (source 1214) and a first drain (drain 1215) on the inter layer dielectric (insulation layer 1216), 
wherein the first source (source 1214) and the first drain (drain 1215) are connected to the active layer (active layer 1213) through vias (through hole) on the inter layer dielectric (insulation layer 1216) and the first gate insulator (gate insulator layer 1212); and 
forming, on the inter layer dielectric (insulation layer 1216), a passivation layer (passivation layer) covering the first source (source 1214) and the first drain (drain 1215).
Zhang does not disclose the thin film transistor of the pixel compensation circuit is a low temperature poly-silicon thin film transistor. However, Cho (Figs. 9 and 2-6) discloses an array substrate similar to that disclosed by Zhang, comprising an OLED and a photo sensor, wherein, the pixel compensation circuit (Figs. 9; OLED driving circuit) ([0020]; low temperature poly-silicon (LTPS) thin film transistor), wherein forming the low temperature poly-silicon thin film transistor on the array substrate base by performing operations (Figs. 2-6)  comprising: 
forming a poly-silicon active layer (polysilicon active layer 106) on the array substrate base (substrate 102); 
forming a first gate insulator (gate insulator layer 112) covering the poly-silicon active layer (polysilicon active layer 106); 
forming a first gate (gate 116) on the first gate insulator (gate insulator layer 112); 
forming an inter layer dielectric (insulation layer 118) covering the first gate (gate 112); 
forming a first source (source 122) and a first drain (drain 1222) on the inter layer dielectric (insulation layer 118), 
wherein the first source (source 122) and the first drain (drain 122) are connected to the poly-silicon active layer (polysilicon active layer 106) through vias (through hole) on the inter layer dielectric (insulation layer 118) and the first gate insulator (gate insulator layer 112); and 
forming, on the inter layer dielectric (insulation layer 118), a passivation layer (passivation layer 124) covering the first source (source 122) and the first drain (drain 122).
Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to the teaching from Cho to the thin film transistors of Zhang. It is well known that the LTPS TFT has a high mobility, the 

9.	Claims 11-12 are rejected under 35 U.S.C. 103 as unpatentable over Zhang (US 20170372113 A1) in view of Cho (US 20110037729 A1).
Regarding claim 11, Zhang discloses the method according to claim 10, Zhang (e.g., Fig. 9, 12a, and 30) discloses wherein forming the first structure layer in the upper layer of the pixel compensation circuit layer (e.g., 12a and 30; OLED pixel circuit layer 133-2) comprises: 
forming the first structure layer comprising a thin film transistor (e.g., 9; switching transistor T) in the upper layer of the pixel compensation circuit layer (e.g., Figs. 12a and 30; OLED pixel circuit layer 133-2) by performing operations comprising: 
forming a second gate (e.g., Fig. 9; gate Tg) in the upper layer of the pixel compensation circuit layer (e.g., Figs. 12a and 30; OLED pixel circuit layer 133-2); 
forming a second gate insulator (e.g., Fig. 9; gate insulation layer) covering the second gate (e.g., Fig. 9; gate Tg); 
forming a second source (source Ts) and a second drain (drain Td); 
forming, a resin layer (e.g., Fig. 9; resin layer) covering the second source (source Ts) and the second drain (drain Td); 
connecting a gate (gate Tg) of the thin film transistor (thin film transistor T) with a control signal line (control signal line G), the control signal on the control signal line (control signal from control signal line G) configured to control turn-off or turn-on of the thin film transistor (thin film transistor T); and 
connecting a drain (drain Td) of the thin film transistor (thin film transistor T) with a data reading signal line (data reading signal line Data) configured to receive a current signal output by the photoelectric sensor unit (Fig. 9a).

Zhang does not disclose the thin film transistor of the photoelectric sensor unit is an oxide thin film transistor. However, Park (Figs. 3-7) discloses a photo sensing circuit, wherein thin film transistor (thin film transistor 13) of the switch unit is an oxide thin film transistor ([0051] and [0054]; oxide thin film transistor 13), and a method (Figs. 3-7) for manufacturing the photo sensing circuit comprising:
forming a second gate (gate 101); 
forming a second gate insulator (gate insulation layer 102) covering the second gate (gate 101); 
forming an oxide active layer (oxide active layer 103) on the second gate insulator (gate insulation layer 102); 
forming a second source (source 105) and a second drain (drain 105) in the oxide active layer (oxide active layer 103), the second source (source 105) and the second drain (drain 105) electrically connected to the oxide active layer (oxide active layer 103); 
forming, on the oxide active layer (oxide active layer 103), a resin layer (resin layer 106) covering the second source (source 105) and the second drain (drain 105); 
connecting a gate (gate 101) of the oxide thin film transistor (oxide thin film transistor 13) with a control signal line (control signal line Gate), the control signal on (control signal from control signal line Gate) configured to control turn-off or turn-on of the thin film transistor (thin film transistor 13); and 
connecting a drain (drain) of the oxide thin film transistor (thin film transistor 13) with a data reading signal line (data reading signal line SENSE) configured to receive a current signal output by the photoelectric sensor unit (Fig. 3).
Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to the teaching from Park to the photo sensing circuit of Zhang. The combination/motivation would provide an OLED display device integrated with a fingerprint photo sensor with a reduced current leakage and a higher aperture ratio.

Regarding claim 12, Zhang discloses the method according to claim 11, Zhang (e.g., Fig. 9, 12a, and 30) discloses wherein the forming the second structure layer comprises: forming the second structure layer comprising a photodiode (e.g., Fig. 9; photodiode D) in the upper layer of the first structure layer (e.g., Fig. 9; structure layer) by performing operations In re: XU et al. comprising: successively forming a first electrode (electrode D2) of the photodiode (photodiode D), a photosensitive material layer of the photodiode (photosensitive material layer between electrodes D2 and D1), and a second electrode (electrode D1) of the photodiode (photodiode D) in the upper layer of the first structure layer (e.g., Fig. 9; structure layer); connecting the first electrode (electrode D2) of the photodiode (photodiode D) with a source (source Ts) of the thin film transistor (transistor T).
(Figs. 3-7) discloses a photo sensing circuit, wherein thin film transistor (thin film transistor 13) of the switch unit is an oxide thin film transistor ([0051] and [0054]; oxide thin film transistor 13), and connecting the second electrode of the photodiode (diode connected TFT 14 or photodiode 14) with a power supply providing a constant voltage (constant voltage Vbias). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to the teaching from Park to the photo sensing circuit of Zhang. The combination/motivation would provide an OLED display device integrated with a fingerprint photo sensor with a reduced current leakage and a higher aperture ratio.

Response to Arguments
10.	Applicant's arguments filed 03/09/2021 have been fully considered but they are not persuasive.
11.	Applicant has amended claims 1 and 7. Applicant further argues that the cited references do not disclose the new limitations “wherein the plurality of photosensitive signal collectors are between and adjacent with the pixel compensation circuit layer and the anode layer of the electroluminescent diode array substrate” of amended claims 1 and 7. 
The examiner respectfully disagrees with applicant’s arguments. Zhang discloses different configurations of display array substrate. Take Fig. 30 as an example, which is reproduced below for reference.

    PNG
    media_image2.png
    519
    1543
    media_image2.png
    Greyscale

Annotated version of Zhang’s Fig. 30
Zhang discloses an array substrate base 10; an OLED array substrate above the array substrate base substrate 10, the OLED array substrate comprising: an anode layer 313; 
a cathode layer 314; a light emitting layer 311 between the anode layer 313 and the cathode layer 314; and an OLED pixel circuit layer A facing the array substrate base 10, the cathode layer 314 facing away from the array substrate base 10, and a plurality of photo sensing circuits 211 are between and adjacent with the OLED pixel circuit layer A and the anode layer 313 of the OLED array substrate.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691